DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1-8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Egmond et al. US Patent 7,038,102.
Regarding claim 1, Van Egmond teaches a quenching process comprising (See Figure):
a) Feeding a hot vaporous effluent stream from line 22 comprising catalyst fines and a first quench fluid, as boiler feed water 24, into a quench tower 26;
b) Directly contacting the quench boiler feed water 24 with the hot vaporous effluent 22 to cool the effluent stream and wash the catalyst fines from the product (column 17 lines 1-10);
c) Passing the vaporous effluent and the quench stream through the quench tower beds while disengaging the catalyst from the effluent into the quench stream, which is then recovered at the tower bottom (column 17 lines 10-13).
Regarding claim 2, Van Egmond teaches spayers 36 that distribute the quench fluid upward and downward (column 17 lines 33-40).
Regarding claims 3 and 4, the quench stream comprising the washed catalyst fines are removed through the bottom via line 30 and the cleaner product effluent is sent to a chamber 27 (column 17 lines 45-50).
Regarding claims 5-7, Van Egmond teaches that a quench liquid substantially free of catalyst fines is introduced into the chamber 27 by line 28 where the product effluent experiences a second quench cleaning in bed 27 that further washes fines and impurities (column 17 lines 45-65).
Regarding claim 8, Van Egmond teaches that liquid substantially free of catalyst fines is introduced into the drum 58 via line 64 where the product effluent experiences a second quench cleaning in bed 62 that further washes fines and impurities via line 60 and a cleaner product stream 66 (column 17 lines 45-65).
Regarding claim 15, Van Egmond teaches a quenching process comprising (See Figure):
a) Feeding a hot vaporous effluent stream from line 22 comprising catalyst fines and a first quench fluid, as boiler feed water 24, into a quench tower 26;
b) Directly contacting the quench boiler feed water 24 with the hot vaporous effluent 22 to cool the effluent stream and wash the catalyst fines from the product (column 17 lines 1-10);
c) Passing the vaporous effluent and the quench stream through the quench tower beds while disengaging the catalyst from the effluent into the quench stream, which is then recovered at the tower bottom (column 17 lines 10-13);
d) Contacting the effluent with a final quench fluid 28 which is introduced counter current to the second bed (column 17 line 6); and
e) Discharging the vaporous effluent 56 (top) and liquid bottoms 30 on opposite ends of the tower.
Regarding claim 16, Van Egmond teaches spayers 36 that distribute the quench fluid upward and downward (column 17 lines 33-40).
Regarding claims 17-18, the quench stream comprising the washed catalyst fines are removed through the bottom via line 30 and the cleaner product effluent is sent to a chamber 27 (column 17 lines 45-50).
Regarding claims 19-20, Van Egmond teaches that liquid substantially free of catalyst fines is introduced into the drum 58 via line 64 where the product effluent experiences a second quench cleaning in bed 62 that further washes fines and impurities via line 60 and a cleaner product stream 66 (column 17 lines 45-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772